               Case 3:19-bk-30817-SHB                           Doc 5 Filed 03/19/19 Entered 03/19/19 12:36:08                           Desc
                                                                Main Document     Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Joy Lynnette Daugherty
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         OneMain                                              Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 2007 Jeep Cherokee 170,000                               Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: Vin No. 1J4GR48K56C341932                              Debtor will continue to make payments


    Creditor's         Vanderbilt Mortgage                                  Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of       9421 Mascot Road Mascot, TN                        Reaffirmation Agreement.
    property             37806 Knox County                                  Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 3:19-bk-30817-SHB                              Doc 5 Filed 03/19/19 Entered 03/19/19 12:36:08                      Desc
                                                                Main Document     Page 2 of 3

 Debtor 1      Joy Lynnette Daugherty                                                                Case number (if known)


 Lessor's name:               North Park Apartments                                                                           No

                                                                                                                              Yes

 Description of leased        Residential lease
 Property:

 Lessor's name:               Progressive Leasing                                                                             No

                                                                                                                              Yes

 Description of leased        Lease-to-own living room furniture, bedroom furniture, dining room
 Property:                    furniture and small kitchen appliances

 Lessor's name:               T-Mobile                                                                                        No

                                                                                                                              Yes

 Description of leased        Cell phone contract
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Joy Lynnette Daugherty                                                   X
       Joy Lynnette Daugherty                                                           Signature of Debtor 2
       Signature of Debtor 1

       Date        March 16, 2019                                                   Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Case 3:19-bk-30817-SHB         Doc 5 Filed 03/19/19 Entered 03/19/19 12:36:08             Desc
                               Main Document     Page 3 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                              Eastern District of Tennessee

     IN RE:                                             * CASE NO.:
                                                        *
     Joy Lynnette Daugherty,                            *
                                                        * CHAPTER: 7
                                                        *
                                                        *
            Debtor                                      *

                                CERTIFICATE OF SERVICE
       I certify that on this day, I served the following parties with a copy of the “Debtor's
Statement of Intentions”, by electronic case filing and/or by placing true copies of the same in
the United States Mail with adequate postage affixed to insure delivery addressed to::
U.S. Trustee’s Office           Joy Daugherty                     North Park Apartments
Howard H. Baker, Jr., U.S.      5247 Tillery Road                 5237 Tillery Road
Courthouse                      Apt. 37                           Knoxville TN 37912
800 Market Street Ste 114       Knoxville, TN 37912
Knoxville, TN 37902


OneMain                         Progressive Leasing               T-Mobile
PO Box 3251                     256 W. Data Drive                 PO Box 742596
Evansville IN 47706             Draper UT 84020                   Cincinnati OH 45274-2596

Vanderbilt Mortgage
PO Box 9800
Maryville TN 37802-9800
                                             Dated: 3/19/2019

                                              /s/ Zachary S. Burroughs 025896
                                             Zachary S. Burroughs 025896,
                                             Attorneys for Debtor
                                             Clark & Washington, L.L.C.
                                             408 S. Northshore Drive
                                             Knoxville, TN 37919
                                             865-281-8084
